      Case 1:19-cv-11172-GBD-SDA Document 23 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 S. G., individually and on behalf of her child                                9/29/2020
 S.V. a minor,
                                                               1:19-cv-11172 (GBD) (SDA)
                                  Plaintiff,
                                                               ORDER
                    -against-

 New York City Department of Education,

                                  Defendant.



STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that Plaintiff shall respond to Defendant’s Letter Motion (ECF No. 21)

no later than Tuesday, October 6, 2020. Defendant shall file its reply, if any, no later than Friday,

October 9, 2020.

SO ORDERED.

DATED:         New York, New York
               September 29, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
